Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group A, claims 1-9 and 16-17, with traverse in the reply filed on 27 May 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-13 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made in the reply filed on 27 May 2021, and for the reasons mentioned above, is being treated as an election without traverse.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “preferably” in line 2, “further preferred” in line 3, “preferably” in line 4, and “further preferred preferably” in line 5.  This claim is confusing since the use of the words “preferably” and “preferred” makes it unclear as to the required amounts of low density polyethylene and polypropylene in the outer layers.
For examination purposes, the examiner is interpreting claim 2 as being taught by the prior art if the prior art teaches a composition falling within the initial (broadest) composition range given for each component.
Claim 9 recites that the LDPE is produced “by a free radical polymerization process and/or without any catalyst and/or using an autoclave high pressure process or a tubular reactor process”.  Given the string of “and/or” and “or” conjunctions, it is not clear what process limitation(s) regarding the LDPE production is being claimed.  For example, is production in a tubular reactor sufficient to satisfy this claim limitation as written?
For examination purposes, the examiner is interpreting claim 9 as being taught by the prior art if the prior art teaches either a free radical polymerization process or any non-catalyst polymerization process, with either process further characterized as being conducted in a high-pressure autoclave or in a tubular reactor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Forloni (WO 00/037240, published 29 Jun. 2000, hereinafter Forloni) in view of Selke and Hernandez (“Packaging: Polymers in flexible packaging”, pp. 1-5, Encyclo.Mat.: Sci & Tech., published 2001, hereinafter Selke) with evidence provided by Omnexus.
Regarding claims 1-2, Forloni teaches a bi-axially oriented, heat-shrinkable, polyolefin multi-layer film comprising three layers: two outer layers of the same composition and a core layer (Abstract and page 16, lines 3-9 and page 16, line 28 – page 17, line 1).  Forloni teaches that his core layer (layer A) is an ethylene-α-olefin having a density of 0.880 and 0.940 g/cm3 (page 12, lines 12-20).  Forloni teaches the core layer contains at least 50 wt.% of the ethylene-α-olefin, and preferably at least 70 wt.% (page 16, lines 15-19).  Forloni used ethylene-1-octene with a density of 0.920 g/cm2 in the core layers of his Examples 1, 4, 5, and 8 (page 21, line 1 - page 24, line 6).  Forloni teaches that one embodiment of his invention the second and third layers (outer layers B and C) have the same composition (page 16, line 28 – page 17, line 3).  Forloni teaches the outer layers (layers B and C) comprise blends of polyethylene homo-polymer and propylene homo-polymer in any proportions (page 13, lines 12-21).

Forloni teaches the ethylene-homopolymer has a density of 0.910 to 0.950 g/cm3, and the propylene homo-polymer has a density of 0.910 to 0.950 g/cm3 (page 13, lines 22-24).  
Omnexus (“Polyethylene,” accessed 24 Mar. 2021) discloses that the density of low density polyethylene resins range from 0.910-0.940 g/cm3 (page 6, Properties of Low Density Polyethylene) and high density polyethylene resins range from 0.930-0.970 g/cm3 (page 4, Properties of High Density Polyethylene).
Thus, the polyethylene resin taught by Forloni includes low density polyethylene resins.
Forloni does not explicitly disclose the proportion of polyolefins in the skin layers as claimed.
Selke teaches that LDPE has good chemical and oil resistance, low cost, which makes LDPE excellent for many flexible packaging applications (page 1, 2nd column, 1st paragraph).  Selke teaches that polypropylene in film applications has very good clarity and good stiffness (page 2, 1st column, 1.3 Polypropylene section, 1st paragraph).
Thus, it would have been obvious to one of ordinary skill in the art to choose amounts of LDPE and polypropylene in Forloni, including those presently claimed, in order to produce multi-layer film with desired combination of properties, including flexibility, chemical resistance, clarity, and cost.
Regarding claim 3, Forloni in view of Selke teach the elements of claim 1, and Forloni teaches a polyolefin multi-layer film comprising three layers: two outer layers of the same 
Regarding claims 4 and 5, Forloni in view of Selke teach the elements of claim 1, and Forloni teaches the melt indices of the ethylene- and propylene homopolymers are 0.1 to 20/10 min (page 15, lines 4-5), the ethylene-homopolymer has a density of 0.910 to 0.950 g/cm3, and the propylene homo-polymer has a density of 0.910 to 0.950 g/cm3 (page 13, lines 22-24).  
Regarding claim 6, Forloni in view of Selke teach the elements of claim 1, and Forloni used ethylene-1-octene with a density of 0.920 g/cm2 in the core layers of his Examples 1, 4, 5, and 8 (page 21, line 1 - page 24, line 6).  Forloni teaches the melt index of the ethylene-alpha-olefin is 0.3 to 10 g/10 min (page 13, lines 1-2).
Regarding claim 7, Forloni in view of Selke teach the elements of claim 1, and Forloni teaches the core layer contains at least 50 wt.% of the ethylene-α-olefin, and preferably at least 70 wt.% (page 16, lines 15-19).  Forloni used ethylene-1-octene in the core layers of his Examples 1, 4, 5, and 8 (page 21, line 1 - page 24, line 6).
Regarding claim 8, Forloni in view of Selke teach the elements of claim 1, and Forloni teaches that the thickness of the first layer (A, the core layer) is 15 to 75% of the total thickness 
Regarding claim 9, Forloni in view of Selke teach the elements of claim 1.
Forloni does not disclose the LDPE production process.
However, although Forloni in view of Selke does not disclose the process for producing the LDPE as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process for producing the LDPE and given that Forloni in view of Selke meets the requirements of the claimed multi-layer film, Forloni in view of Selke clearly meet the requirements of the present claim(s).
Regarding claim 16, Forloni teaches a bi-axially oriented, heat-shrinkable, polyolefin multi-layer film comprising three layers: two outer layers of the same composition and a core layer (Abstract and page 16, lines 3-9 and page 16, line 28 – page 17, line 1).  Forloni teaches that his core layer (layer A) is an ethylene-α-olefin having a density of 0.880 and 0.940 g/cm3 
Forloni teaches the melt index of the ethylene-alpha-olefin is 0.3 to 10 g/10 min (page 13, lines 1-2), the melt indices of the ethylene- and propylene homopolymers are 0.1 to 20/10 min (page 15, lines 4-5).
Forloni teaches the ethylene-homopolymer has a density of 0.910 to 0.950 g/cm3, and the propylene homo-polymer has a density of 0.910 to 0.950 g/cm3 (page 13, lines 22-24).  
Omnexus (“Polyethylene,” accessed 24 Mar. 2021) discloses that the density of low density polyethylene resins range from 0.910-0.940 g/cm3 (page 6, Properties of Low Density Polyethylene) and high density polyethylene resins range from 0.930-0.970 g/cm3 (page 4, Properties of High Density Polyethylene).
Thus, the polyethylene resin taught by Forloni includes low density polyethylene resins.
Forloni does not disclose the inclusion of polybutene-1 in his invention.  All of Forloni’s examples use ethylene-octene as the ethylene-α-olefin (page 21, line 1 - page 25, line 13).
Forloni teaches that the thickness of the first layer (A, the core layer) is 15 to 75% of the total thickness of the film (claim 4); thus, the thickness of each of the skin layers is 12.5 to 42.5% of the total film thickness.

Selke teaches that LDPE has good chemical and oil resistance, low cost, which makes LDPE excellent for many flexible packaging applications (page 1, 2nd column, 1st paragraph).  Selke teaches that polypropylene in film applications has very good clarity and good stiffness (page 2, 1st column, 1.3 Polypropylene section, 1st paragraph).
Thus, it would have been obvious to one of ordinary skill in the art to choose amounts of LDPE and polypropylene in Forloni, including those presently claimed, in order to produce multi-layer film with desired combination of properties, including flexibility, chemical resistance, clarity, and cost.
Regarding claim 17, Forloni teaches a bi-axially oriented, heat-shrinkable, polyolefin multi-layer film comprising three layers: two outer layers of the same composition and a core layer (Abstract and page 16, lines 3-9 and page 16, line 28 – page 17, line 1).  Forloni teaches that his core layer (layer A) is an ethylene-α-olefin having a density of 0.880 and 0.940 g/cm3 (page 12, lines 12-20).  Forloni teaches the core layer contains at least 50 wt.% of the ethylene-α-olefin, and preferably at least 70 wt.% (page 16, lines 15-19).  Forloni used ethylene-1-octene with a density of 0.920 g/cm2 in the core layers of his Examples 1, 4, 5, and 8 (page 21, line 1 - page 24, line 6).  Forloni teaches that one embodiment of his invention the second and third layers (outer layers B and C) have the same composition (page 16, line 28 – page 17, line 3).  Forloni teaches the outer layers (layers B and C) comprise blends of polyethylene homo-polymer and propylene homo-polymer in any proportions (page 13, lines 12-21).

Forloni teaches the ethylene-homopolymer has a density of 0.910 to 0.950 g/cm3, and the propylene homo-polymer has a density of 0.910 to 0.950 g/cm3 (page 13, lines 22-24).  
Omnexus (“Polyethylene,” accessed 24 Mar. 2021) discloses that the density of low density polyethylene resins range from 0.910-0.940 g/cm3 (page 6, Properties of Low Density Polyethylene) and high density polyethylene resins range from 0.930-0.970 g/cm3 (page 4, Properties of High Density Polyethylene).
Thus, the polyethylene resin taught by Forloni includes low density polyethylene resins.
Forloni does not disclose the inclusion of ethylene-vinyl alcohol copolymers in his invention, and he teaches that ethylene copolymers with vinyl acetate or (meth)acrylate are optional components in the second layer (claim 5). 
Forloni teaches that the thickness of the first layer (A, the core layer) is 15 to 75% of the total thickness of the film (claim 4); thus, the thickness of each of the skin layers is 12.5 to 42.5% of the total film thickness.
Forloni does not explicitly disclose the proportion of polyolefins in the skin layers as claimed.
Selke teaches that LDPE has good chemical and oil resistance, low cost, which makes LDPE excellent for many flexible packaging applications (page 1, 2nd column, 1st paragraph).  Selke teaches that polypropylene in film applications has very good clarity and good stiffness (page 2, 1st column, 1.3 Polypropylene section, 1st paragraph).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Forloni (WO 00/037240, published 29 Jun. 2000, hereinafter Forloni) in view of Selke and Hernandez (“Packaging: Polymers in flexible packaging”, pp. 1-5, Encyclo.Mat.: Sci & Tech., published 2001, hereinafter Selke) and further in view of Lee (“Modeling of industrial high pressure autoclave polyethylene reactor including decomposition phenomena,” Kor.J.Chem.Eng., Vol. 17, pp. 223-229, published 2000, hereinafter Lee).
Regarding claim 9, Forloni in view of Selke teaches the elements of claim 1.
Forloni does not disclose the polymerization process used to produce the LDPE.
Lee teaches that a significant amount of LDPE is manufactured world-wide by high-pressure free radical polymerization processes (page 223, 1st column, Introduction section, 1st paragraph).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to polymerize the LDPE in the skin layers of Forloni via a high-pressure free radical polymerization process as taught by Lee.  Lee teaches that a significant amount of LDPE is manufactured world-wide by high-pressure free radical polymerization processes (page 223, 1st column, Introduction section, 1st paragraph), and by utilizing optimum .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Babrowicz (US Patent Application 2013/0074454 A1, published 28 Mar. 2013) teaches three-layer pure polyolefin films for packaging.  Blackwell and Porosky (US Patent Application 2015/0344741 A1, published 03 Dec. 2015) teaches multilayer films with polyethylene-rich cores.  Ma et al. (US Patent Application 2016/0271916 A1, published 22 Sep. 2016) teaches a multilayer film comprising ethylene-α-olefin interpolymers and propylene-α-olefin interpolymers with skin layers.  Mitchell and Manner (WO 2016/079367 A1, published 26 May 2016) teaches a multilayer film comprising propylene homopolymer, low density polyethylene, and olefin elastomer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787